United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2389
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Randy Scott Miland

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                             Submitted: May 18, 2018
                              Filed: August 20, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      In June 2017, the district court1 sentenced Randy Scott Miland to 90 months
of imprisonment, followed by three years of supervised release, based on his guilty

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
plea to mail fraud and money laundering. Miland argues on appeal that the sentence
is substantively unreasonable.

       We review a sentence for substantive reasonableness in relation to the advisory
sentencing range from the U.S. Sentencing Guidelines Manual (the “Guidelines”) and
the factors from 18 U.S.C. § 3553(a). See United States v. Funke, 846 F.3d 998, 1000
(8th Cir. 2017). “A district court abuses its discretion and imposes an unreasonable
sentence when it fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or considers the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v. Miner,
544 F.3d 930, 932 (8th Cir. 2008). We typically accord a presumption of
reasonableness when the sentence is within the Guidelines range. See Funke, 846
F.3d at 1000.

       Contrary to Miland’s argument, the district court considered and properly
weighed his history and characteristics when imposing a Guidelines sentence. The
district court acknowledged that Miland “experienced a difficult childhood” and
“lack[ed] [a] solid family foundation.” The district court also acknowledged Miland’s
health condition. The district court weighed these facts against three other facts:
(1) he is well educated, having obtained a doctorate in chiropractic medicine; (2) he
did not commit financial fraud out of necessity; and (3) he has demonstrated a pattern
of using chances to rebuild his life as opportunities to defraud others again. The
district court also noted that there was no evidence in the record that the United States
Bureau of Prisons would be unable to accommodate his health conditions. In addition
to weighing these conflicting factors, the district court correctly dismissed any
suggestion that Miland’s criminal history was overstated. Notwithstanding successful
treatment of his alcohol abuse, he has a history of recidivism evident in repeated
crimes involving fraud. As the district court explained, Miland’s recidivism is so
severe that he received public funds to rebuild his practice after his last fraud crime,
and he still squandered that opportunity by returning to fraud. The district court’s

                                          -2-
sentence is supported by the facts the district court cited, and Miland has not
overcome the presumption of reasonableness.

       Miland argues in his reply brief that his supervised release term and conditions
are not supported by the district court’s analysis. We find no indication in the record
that he requested a particular supervised release term or objected to any particular
condition, and even if he had, the same facts that support a Guidelines prison term
here would also support a three-year supervised release term with the conditions the
district court imposed as within the district court’s discretion. To the extent Miland’s
reply brief can be construed as raising new arguments about the § 3553(a) factors
beyond those arguments already addressed, we decline to address them. See Jones
v. Aetna Life Ins. Co., 856 F.3d 541, 549 (8th Cir. 2017) (“This court generally does
not consider arguments raised for the first time in a reply brief . . . .”).

      We affirm.
                        ______________________________




                                          -3-